DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-17 are pending in this application.

Response to Amendment
This Office Action is in response to applicant’s communication filed on January 15th, 2021. The Applicant’s remark and amendments to the claims were considered with the results that follow.
Claims 1, 14, and 15 are amended. As a result, claims 1-3 and 5-17 are pending in this office action.

Response to Arguments
Applicant’s arguments, see pg. 10, filed on January 15th, 2021, with respect to the rejection of independent claims 1, 14, and 15 as amended under 35 U.S.C 103, where the applicant asserts that Shimada does not teach or suggest the amended claims reciting “select, without being specified by a user, a group based on a number of the pieces of second object data classified therein”. 

 Examiner respectfully disagrees. Applicant indicates that Shimada teaches the procedure being specified by the user while the claims now indicates that “select, without being specified by a user…second object data classified”. 
[0097]-[0098]; When the list screen 29 is closed and the related photo display button 29f is pressed, thumbnails of all the images related to each member of the selected group are displayed as shown in the related photo list screen 27 of FIG. 7B, for example. It is displayed on the screen. Then, after selecting a group (step S43), it is determined whether or not to display thumbnails of all the images related to the members of the selected group (step S44). This determination is made based on whether or not the related photograph display button 29f on the group list screen 29 is pressed. [0100]; Therefore, if you want to see the photos of a specific group, you can display thumbnails of all the photos related to the members of the group by selecting the group and pressing the related photo display button 29f.

Shimada’s teaching of requiring a user to manually indicate the group based on a number of pieces of the second object data being classified does not teach away from the claimed invention. In fact, specifying that to dynamically to perform something automatically is not sufficient enough to distinguish over the prior art as the examiner believes that selecting it manually accomplishes the same result. For example, the court specify in “in re Venner” as shown below specify stating that “providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art” (See MPEP 2144.04  III.    AUTOMATING A MANUAL ACTIVITY In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding 

As such, Shimada teaches “select, without being specified by a user, a group based on a number of the pieces of second object data classified therein” (See Shimada [0097]-[0098]; When the list screen 29 is closed and the related photo display button 29f is pressed, thumbnails of all the images related to each member of the selected group are displayed as shown in the related photo list screen 27 of FIG. 7B, for example. It is displayed on the screen. Then, after selecting a group (step S43), it is determined whether or not to display thumbnails of all the images related to the members of the selected group (step S44). This determination is made based on whether or not the related photograph display button 29f on the group list screen 29 is pressed. [0100]; Therefore, if you want to see the photos of a specific group, you can display thumbnails of all the photos related to the members of the group by selecting the group and pressing the related photo display button 29f. [0102]; Numerical values described in parentheses of the first to fourth group nodes 30 to 33 indicate a degree of overall friendliness of members in the group (hereinafter, referred to as a group binding value). Is the sum of the" correlation values" between the members included in the group. [0104], “Although the order of display of the display areas 29a to 29d is not particularly mentioned, if the "group unity value" is displayed in descending order, it becomes easier to find a group with a higher degree of friendliness, An advanced image classification mechanism can be provided” {See [0066] This correlation value represents the number of times the persons are photographed together in the images P1 to P5. In general, the higher the number of times, the higher the frequency of going out to a sightseeing spot, for example. Since it can be said that the degree of familiarity is high, the degree of familiarity between persons can be directly expressed by this correlation value (the number written in the square figure on each link}). Furthermore, applicant states that Shimada teaches the procedure being “specified by the user” while the claims now indicates that “without being specified by a user” is incorrect. This is merely automating a manual activity. 

See “in re Venner” as shown below specify stating that “providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art” (See MPEP 2144.04 III.    AUTOMATING A MANUAL ACTIVITY In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined Automation does not simply refer to modernization or technological innovation. We therefore use a definition that emphasizes human-machine comparison and define automation as a device or system that accomplishes (partially or fully) a function that was previously, or conceivably could be, carried out (partially or fully) by a human operator [8] and on pg. 294, VI. Conclusions: Automation design is not an exact science. However, neither does it belong in the realm of the creative arts, with successful design dependent upon the vision and brilliance of individual creative designers. As such, Shimada’s manual selection does not teach away from the claims as “Automation does not refer to modernization or technological innovation” and that “Automation design is not an exact science”. 

Applicant’s arguments, see pg. 10, filed on January 15th, 2021, with respect to the rejection of independent claims 1, 14, and 15 as amended under 35 U.S.C 103, where the applicant asserts that Shimada does not teach or suggest the amended claims reciting “select one of the obtained pieces of second object data that is specified by the user”. 
Examiner respectfully disagrees. Shimada indicates on [0073], “Further, when the related photo display button 26b is pressed, a related photo list screen 27 related to the selected face photo outlined in black is displayed. If the face photo currently selected on the registered face photo list screen 26 is the face photo 24a of the person A, the related photo list screen 27 displays thumbnails of all images related to the person A. That is, taking the above-described images P1 to P5 as an example, among these images P1 to P5, the images related to the person A are P1, P2, P4, and P5. Therefore, these four images P1, P2, P4 and P5 thumbnails are displayed”.

    PNG
    media_image1.png
    524
    282
    media_image1.png
    Greyscale

Accordingly, if the user select person A in box 26 would display association of the person different thumbnails in box 27 in which person A is associated too. 
select one of the obtained pieces of second object data that is specified by the user” (See Shimada: [0073], “Further, when the related photo display button 26b is pressed, a related photo list screen 27 related to the selected face photo outlined in black is displayed. If the face photo currently selected on the registered face photo list screen 26 is the face photo 24a of the person A, the related photo list screen 27 displays thumbnails of all images related to the person A). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2010/0318566 issued to Yoshio et al. (hereinafter as "Yoshio") in view of J.P Patent Application Publication 2008/071112A issued to Shimada Keisuke (hereinafter as "Shimada").

	Regarding claim 1, Yoshio teaches a retrieval device comprising: one or more hardware processors configured to (Yoshio:[0060]; In FIG. 1, the behavior history retrieval apparatus according to the embodiment is made up of a plurality of cameras 11 for detecting a person, readers 12 for detecting the passage of a person, a 13 for retrieving a person meeting the specified retrieval condition, a retrieval terminal 14 for specifying a retrieval condition for the meta storage server 13 and executing retrieval, and databases 15 and 16 for storing person information detected by the camera 11 and the reader 12 {Examiner correlates the Camera in which is detecting information based on its lenses by receiving and transmitting basic information back to the user to observe in the retrieval terminal in needs something to process instruction to send back to the user after being stored}):

 	search a memory(Yoshio:[0060]; FIG. 1 is a block diagram to show the schematic configuration of a behavior history retrieval apparatus according to embodiment 1 of the invention. In FIG. 1, the behavior history retrieval apparatus according to the embodiment is made up of a plurality of cameras 11 for detecting a person, readers 12 for detecting the passage of a person, a meta storage server 13 for retrieving a person meeting the specified retrieval condition, a retrieval terminal 14 for specifying a retrieval condition for the meta storage server 13 and executing retrieval, and databases 15 and 16 for storing person information detected by the camera 11 and the reader 12), 

which is configured to store object data in which specific information identifying an object is held in a corresponding manner with attribute information indicating at least one of timing and a position (Yoshio: [0068]; The person detected with the readers 12-1 to 12-3 and the cameras 11-1 to 11-5 can be tied using “name” among the readers 12-1 to 12-3. It can be tied by similarity calculation using “face feature data or color/shape feature data of dress” among the cameras 11-1 to 11-5. [0079]; Next, the dependence determination section 104 extracts the person passing at the same time as the person to be retrieved from the high accuracy database 15 using information of “time, reader name (location)” contained in each retrieval result for a plurality of retrieval results acquired in step S502 (step S503). [0082]; For example, assuming that time interval=300 seconds in FIG. 6, the time axis list of person D is created as two subtime axis lists of “first passage information and second passage information” and “seventh passage information.” Since person B and person C cannot be divided, “subtime axis list=time axis list.” In FIG. 6, readers (0), (1), (2), (3), (4), (5), and (6) are similar to the readers 12-1 to 1203 in FIG. 2. Others are also similar), 

for first object data containing specified specific information or similar information to the specified specific information(Yoshio: [0068]; The person detected with the readers 12-1 to 12-3 and the cameras 11-1to 11-5 can be tied using “name” among the readers 12-1 to 12-3. It can be tied by similarity calculation using “face feature data or color/shape feature data of dress” among the cameras 11-1 to 11-5. Mutual detected metadata can be tied using time/location correlation between “reader 12-1and camera 11-1,” between “reader 12-2 and camera 11-2,” and between “reader 12-3 and camera 11-5;” for example, in FIG. 3, a person with detected metadata duplicate with respect to the time can be tied as the same person {Examiner correlates this object data as a person with the same metadata being compared to a similar information stored with another reader and camera}); 

obtain, from the memory, a plurality of pieces of second object data each of which contains attribute information identical or similar to the attribute information included in the first object data and each of which contains specific information different than the specific information included in the first object data (Yoshio: [0069]; Upon reception of the passage information of the person and the face feature data of the person, the meta classification section 101 stores the information and the data in the database 15 as high accuracy metadata; upon reception of the color/shape feature data of the person, the meta classification section 101 stores the information and the data in the database 16 as low accuracy metadata…the person to be retrieved from the passage information of the person and at the same time, also extract the face feature data tied to the extracted passage points in the discrete retrieval section 103 and next extract a similar person from the cameras 11-1 to 11-5 using the color/shape feature data tied to the extracted face feature data as a key in the discrete candidate-to-candidate retrieval section 106, and it is made possible to switch a plurality of pieces of metadata and investigate the behavior history of the person to be retrieved. [0082]; For example, assuming that time interval=300 seconds in FIG. 6, the time axis list of person D is created as two subtime axis lists of “first passage information and second passage information” and “seventh passage information.” Since person B and person C cannot be divided, “subtime axis list=time axis list.” In FIG. 6, readers (0), (1), (2), (3), (4), (5), and (6) are similar to the readers 12-1 to 1203 in FIG. 2. Others are also similar [0093]; Next, the query generation section 105 sets the condition (basic condition) for retrieving the person to be retrieved 20 from the low accuracy database 16 and the move path information (interpolation condition) of the person group passing Examiner correlates the camera and reader from Fig. 2 and Fig.6 as showing capturing images from multiple locations for each object. For it to be similar there is an accuracy database in which is like threshold to determine the condition of how its capture and retrieve based on the person feature});

Yoshio does not explicitly teach classify the obtained pieces of second object data into groups each of which includes the pieces of second object data having identicalness or similarity in the attribute information; select, without being specified by a user, a group based on a number of the pieces of [[the]] second object data classified therein; obtain the pieces of second object data included in the selected group; select one of the obtained pieces of second object data that is specified by the user; and search the memory for third object data containing specific information identical or similar to the specific information included in the selected second object data.

However, SHIMADA teaches classify the obtained pieces of second object data into groups each of which includes the pieces of second object data having identicalness or similarity in the attribute information (SHIMADA: [0091]; In this way, when a group of nodes connecting at least one link and connecting at least one link between all the nodes is referred to as a “group”, in the illustrated example, the nodes Na, Nb, Nc, Nd , Ne, Nf, Ng, Nh as members (members), a first group G1, a node Ng, Nh, Ni, Nj as members, a node Na, Nk, Nl, Nm , Nn as members, and a fourth group G4 having nodes Nd, No, and Np as members. [0092]; Since each member of the first to fourth groups G1 to G4 is connected to each other by at least one link in the group, the members in the group have the number of links (that is, correlation). Value), and the degree is expressed as an intimate relationship (See also [0066] This correlation value represents the number of times the persons are photographed together in the images P1 to P5. In general, the higher the number of times, the higher the frequency of going out to a sightseeing spot, for example. Since it can be said that the degree of familiarity is high, the degree of familiarity between persons can be directly expressed by this correlation value (the number written in the square figure on each link);

 	select, without being specified by a user, a group based on a number of the pieces of [[the]] second object data classified therein (SHIMADA: [0097]-[0098]; When the list screen 29 is closed and the related photo display button 29f is pressed, thumbnails of all the images related to each member of the selected group are displayed as shown in the related photo list screen 27 of FIG. 7B, for example. It is displayed on the screen. Then, after selecting a group (step S43), it is determined whether or not to display thumbnails of all the images related to the members of the selected group (step S44). This determination is made based on whether or not the related photograph display button 29f on the group list screen 29 is pressed. [0100]; Therefore, if you want to see the photos of a specific group, you can display thumbnails of all the photos related to the members of the group by selecting the group and pressing the related photo display button 29f. [0102]; Numerical values described in parentheses of the first to fourth group nodes 30 to 33 indicate a degree of overall friendliness of members in the group (hereinafter, referred to as a group binding value). Is the sum of the" correlation values" between the members included in the group. [0104], “Although the order of display of the display areas 29a to 29d is not particularly mentioned, if the "group unity value" is displayed in descending order, it becomes easier to find a group with a higher degree of friendliness, An advanced image classification mechanism can be provided” {See [0066] This correlation value represents the number of times the persons are photographed together in the images P1 to P5. In general, the higher the number of times, the higher the frequency of going out to a sightseeing spot, for example. Since it can be said that the degree of familiarity is high, the degree of familiarity between persons can be directly expressed by this correlation value (the number written in the square figure on each link} {Examiner note that the applicant’s specify that SHIMADA does not teach “select, without being specified by a user, a group”, however examiner would like to point out that providing a way to select without the user’s input by doing it automatically to replace manual is not sufficient to distinguish over the prior art (See MPEP 2144.04 III.    AUTOMATING A MANUAL ACTIVITY In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held ); 

obtain the pieces of second object data included in the selected group (SHIMADA: [0100]; Therefore, when a user wants to view a photo of a specific group, the thumbnail of all the photos related to the members of the group is displayed by a very simple operation of selecting the group and pressing the related photo display button 29f. [0102]; Numerical values described in parentheses of the first to fourth group nodes 30 to 33 indicate a degree of overall friendliness of members in the group (hereinafter, referred to as a group binding value). Is the sum of the" correlation values" between the members included in the group. [0104]; By using such a “group unity value” in the first aspect, it is possible to realize a more advanced image classification…if the "group unity value" is displayed in descending order, it becomes easier to find a group with a higher degree of friendliness); 

select one of the obtained pieces of second object data that is specified by the user (SHIMADA: [0100]; Therefore, if you want to see the photos of a specific group, you can display thumbnails of all the photos related to the members of the group by selecting the group and pressing the related photo display button 29f. Can be made. Further, if desired, an original image of an arbitrary thumbnail can be enlarged and displayed. Therefore, it is possible to display a list of photos for each group from a large number of images in which people are photographed, and to provide a more sophisticated image classification mechanism {See also Shimada [0073], “Further, when the related photo display button 26b is pressed, a related photo list screen 27 related to the selected face photo outlined in black is displayed. If the face photo currently selected on the registered face photo list screen 26 is the face photo 24a of the person A, the related photo list screen 27 displays thumbnails of all images related to the person A. That is, taking the above-described images P1 to P5 as an example, among these images P1 to P5, the images related to the person A are P1, P2, P4, and P5. Therefore, these four images P1, P2, P4 and P5 thumbnails are displayed”.

    PNG
    media_image1.png
    524
    282
    media_image1.png
    Greyscale
}); and

 	search the memory for third object data containing specific information identical or similar to the specific information included in the selected second object data (SHIMADA: [0104]; By using such a “group unity value” in the first aspect, it is possible to realize a more advanced image classification. For example, the group list screen 29 (see FIG. 10) in the first aspect simply has display areas 29a to 29d for the groups G1 to G4, and the groups G1 to G4 are not limited to the display areas 29a to 29d. Although the display order of the display areas 29a to 29d was not particularly mentioned, if the display is made in order from the higher “group unity value”, it becomes easier to find a group with a higher degree of familiarity. [0112]; degree of closeness between persons based on the number of persons (number of persons) reflected in one photograph. In (a), two examples of a group photo 46 of a large number of people and a group photo 47 of only two people are shown. Comparing these two examples of group photographs 46 and 47, it can be said that the degree of friendliness between the persons shown in the group photograph 47 of only two persons is higher).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include a searching unit that is configured to search a memory unit that stores object that contains corresponding manner with attribute information indicate the timing and position similar to specific information, a obtaining information in which obtains information from the memory that contains the attribute information identical to the attribute information that include the object data as taught by Yoshio to further include classify the obtained pieces of object data into groups which includes data having identicalness or similarity in the attribute information and obtain the pieces of object data included in a group to search the memory for third object data containing specific information identical or similar to the selected object data as taught by SHIMADA. The modification to do so would provide better results in improving the accuracy of retrieving data by incorporating attributes to provide a match link according to correlation value.
Regarding claim 5, the modification of Yoshio and SHIMADA teaches claimed invention substantially as claimed, and SHIMADA further teaches the one or more hardware processors are configured to count a number of the pieces of second object data classified therein for each of the groups(SHIMADA: [0084]; In this case, since the face photos of the person with the most appearances are displayed in order, specifically, the face photograph 24a of the person A (appearance count 4) → the face photo 24b of the person B (appearance count 3) → the person C Face photo 24c of (appearance count 3) → face photo 24e of person E (appearance count 2) → face photo 24d of person D (appearance count 1) → face photo 24f of person F (appearance count 1) Therefore, it is preferable because a desired person can be easily found and further operability can be improved. [0104]; Although the display order of the display areas 29a to 29d was not particularly mentioned, if the display is made in order from the higher “group unity value”, it becomes easier to find a group with a higher degree of familiarity. An advanced image classification mechanism can be provided
[0112] The first method is to make a difference in the degree of closeness between persons based on the number of persons (number of persons) reflected in one photograph. Comparing these two examples of group photographs 46 and 47, it can be said that the degree of friendliness between the persons shown in the group photograph 47 of only two persons is higher); and 

obtain the pieces of second object data included in a group having a higher number of the pieces of second object data classified therein as compared to other groups(SHIMADA: [0104]; By using such a “group unity value” in the first aspect, it is possible to realize a more advanced image classification. For example, the group list screen 29 (see FIG. 10) in the first aspect simply has display areas 29a to 29d for the groups G1 to G4, and the groups G1 to G4 are not limited to the display areas 29a to 29d. Although the display order of the display areas 29a to 29d was not particularly mentioned, if the display is made in order from the higher “group unity value”, it becomes easier to find a group with a higher degree of familiarity. An advanced image classification mechanism can be provided).  

	Regarding claim 6, the modification of Yoshio and SHIMADA teaches claimed invention substantially as claimed, and SHIMADA further teaches the one or more hardware processors are configured to obtain the pieces of second object data either included in a group having a higher number of the pieces of second object data classified therein than a threshold value or included in a predetermined number of groups in descending order of number of the pieces of second object data classified therein(SHIMADA: [0104]; By using such a “group unity value” in the first aspect, it is possible to realize a more advanced image classification. For example, the group list screen 29 (see FIG. 10) in the first aspect simply has display areas 29a to 29d for the groups G1 to G4, and the groups G1 to G4 are not limited to the display areas 29a to 29d. Although the display order of the display areas 29a to 29d was not particularly mentioned, if the display is made in order from the higher “group unity value”, it becomes easier to find a group with a higher degree of familiarity. An advanced image classification mechanism can be provided).  

	Regarding claim 7, the modification of Yoshio and SHIMADA teaches claimed invention substantially as claimed, and Yoshio further teaches the specific information represents identification information identifying the object(Yoshio:[0062]-[0063]; The retrieval request reception section 102 receives an identifier for identifying the person to be retrieved at least as a retrieval key. In this case, the identifier for identifying the person to be retrieved is transmitted from the retrieval terminal 14. The already existing technologies make it possible to identify a person from a camera image and extract the features of the face, the dress color, etc., of the person. Although the description has been given using the configuration of extracting the person feature data with the cameras 11, a configuration of extracting the person feature data with a recorder, etc., for storing and redistributing a plurality of camera images may be adopted), and 

the one or more hardware processors are configured to classify the obtained pieces of second object data into groups each of which includes the pieces of second object data having identicalness in the identification information(Yoshio:[0092]; Next, the dependence determination section 104 retrieves the move path of each person of the person group extracted at step 1003 (person group passing in the predetermined time difference) using the low accuracy database 16 (step S1004). The retrieval condition of each person is person identifier=“person passing in predetermined time difference,” retrieval range=“time, location” and “OR” of “time range, location” between the discrete candidates of the retrieval result group (discrete candidate group) extracted at step S1002 is specified as the condition of “time, location.”).  

	Regarding claim 8, the modification of Yoshio and SHIMADA teaches claimed invention substantially as claimed, and Yoshio further teaches the specific information represents feature information indicating a feature of the object(Yoshio:[0067]; Using RFID readers, IC card readers, etc., as the readers 12-1 to 12-3, the passage of the person 20 is detected and passage information "name, time, reader name (location)" is output as metadata. The cameras 11-1, 11-2, and 11-5 are installed as cameras for detecting the face feature data of the person and the color/shape feature data of the dress, the cameras 11-3 and 11-4 are installed as cameras for detecting the color/shape of the dress of the person, and when the person is detected, person feature data "face feature data (or color/shape feature data of dress), time, camera name (location)" is output as metadata), and 

the one or more hardware processors are configured to classify the obtained pieces of second object data into groups each of which includes the pieces of second object data having identicalness or similarity in the feature information(Yoshio:[0068]; The person detected with the readers 12-1 to 12-3 and the cameras 11-1 to 11-5 can be tied using “name” among the readers 12-1 to 12-3. It can be tied by similarity calculation using “face feature data or color/shape feature data of dress” among the cameras 11-1 to 11-5. Mutual detected metadata can be tied using time/location correlation between “reader 12-1 and camera 11-1,” between “reader 12-2 and camera 11-2,” and between “reader 12-3 and camera 11-5;” for example, in FIG. 3, a person with detected metadata duplicate with respect to the time can be tied as the same person. [0098]; FIGS. 11 to 13 show a method of subdividing the level of metadata stored in a high accuracy database 15 in response to the association with any other metadata stored in a low accuracy database 16 in the meta classification section 101. As in FIG. 11, the level of high accuracy metadata (1, 2, 3) is previously defined in the system).  

	Regarding claim 9, the modification of Yoshio and SHIMADA teaches claimed invention substantially as claimed, and Yoshio further teaches the one or more hardware processors are configured to generate information indicating a first object identified by the specific information included in the first object data(Yoshio:[0061]; The retrieval request reception section 102 receives an identifier for identifying the person to be retrieved at least as a retrieval key. In this case, the identifier for identifying the person to be retrieved is transmitted from the retrieval terminal 14. [0080]; Next, the dependence determination section 104 creates move path information (time axis list) in person units using identifiers for classifying persons such as the name/face feature data, etc., from the extraction result at step 503 (step S504). In the example of step S503, time axis lists of two persons of “name=Yamamoto, (time=15:00, reader name=reader 12-1)->(time=15:15, reader name=reader 12-1),” “name=Yamashita, (time=15:00, reader name=reader 12-1)” are created), 
generate information indicating a second object identified by specific information included in the second object data(Yoshio: [0061]; The retrieval request reception section 102 receives an identifier for identifying the person to be retrieved at least as a retrieval key. In this case, the identifier for identifying the person to be retrieved is transmitted from the retrieval terminal 14. [0080]; Next, the dependence determination section 104 creates move path information (time axis list) in person units using identifiers for classifying persons such as the name/face feature data, etc., from the extraction result at step 503 (step S504). In the example of step S503, time axis lists of two persons of “name=Yamamoto, (time=15:00, reader name=reader 12-1)->(time=15:15, reader name=reader 12-1),” “name=Yamashita, (time=15:00, reader name=reader 12-1)” are created), 

generate information in which the first object and the second object are associated(Yoshio:[0061]; The retrieval request reception section 102 receives an identifier for identifying the person to be retrieved at least as a retrieval key. In this case, the identifier for identifying the person to be retrieved is transmitted from the retrieval terminal 14. [0080]; Next, the dependence determination section 104 creates move path information (time axis list) in person units using identifiers for classifying persons such as the name/face feature data, etc., from the extraction result at step 503 (step S504). In the example of step S503, time axis lists of two persons of “name=Yamamoto, (time=15:00, reader name=reader 12-1)->(time=15:15, reader name=reader 12-1),” “name=Yamashita, (time=15:00, reader name=reader 12-1)” are created), and

display the generated information on a display(Yoshio :[0067]; The cameras 11-1, 11-2, and 11-5 are installed as cameras for detecting the face feature data of the person and the color/shape feature data of the dress, the cameras 11-3 and 11-4 are installed as cameras for detecting the color/shape of the dress of the person, and when the person is detected, person feature data “face feature data (or color/shape feature data of dress), time, camera name (location)” is output as metadata).  

	Regarding claim 10, the modification of Yoshio and SHIMADA teaches claimed invention substantially as claimed, and Yoshio further teaches the specific information represents identification information identifying the object(Yoshio:[0061]; The retrieval request reception section 102 receives an identifier for identifying the person to be retrieved at least as a retrieval key. In this case, the identifier for identifying the person to be retrieved is transmitted from the retrieval terminal 14. [0080]; Next, the dependence determination section 104 creates move path information (time axis list) in person units using identifiers for classifying persons such as the name/face feature data, etc., from the extraction result at step 503 (step S504). In the example of step S503, time axis lists of two persons of “name=Yamamoto, (time=15:00, reader name=reader 12-1)->(time=15:15, reader name=reader 12-1),” “name=Yamashita, (time=15:00, reader name=reader 12-1)” are created),

 	the information indicating the first object represents identification information of the first object(Yoshio: [0061]; The retrieval request reception section 102 receives an identifier for identifying the person to be retrieved at least as a retrieval key. In this case, the identifier for identifying the person to be retrieved is transmitted from the retrieval terminal 14. [0080]; Next, the dependence determination section 104 creates move path information (time axis list) in person units using identifiers for classifying persons such as the name/face feature data, etc., from the extraction result at step 503 (step S504). In the example of step S503, time axis lists of two persons of “name=Yamamoto, (time=15:00, reader name=reader 12-1)->(time=15:15, reader name=reader 12-1),” “name=Yamashita, (time=15:00, reader name=reader 12-1)” are created), and 

the information indicating the second object represents identification information of the second object(Yoshio: [0061]; The retrieval request reception section 102 receives an identifier for identifying the person to be retrieved at least as a retrieval key. In this case, the identifier for identifying the person to be retrieved is transmitted from the retrieval terminal 14. [0080]; Next, the dependence determination section 104 creates move path information (time axis list) in person units using identifiers for classifying persons such as the name/face feature data, etc., from the extraction result at step 503 (step S504). In the example of step S503, time axis lists of two persons of “name=Yamamoto, (time=15:00, reader name=reader 12-1)->(time=15:15, reader name=reader 12-1),” “name=Yamashita, (time=15:00, reader name=reader 12-1)” are created).  

	Regarding claim 11, the modification of Yoshio and SHIMADA teaches claimed invention substantially as claimed, and Yoshio further teaches the specific information represents feature information indicating a feature of the object, the information indicating the first object represents information serving as a basis for generating feature information of the first object (Yoshio:[0063]; The person feature data extracted from the camera images of the cameras 11 is image data of a movable body cut out from the images or is information for determining the movable body according to the shape, color, size, motion, etc., or is information for determining the shapes, positions, etc., of the eyes, nose, and mouth of a face), and

 	the information indicating the second object represents information serving as a basis for generating feature information of the second object (Yoshio:[0069]; Upon reception of the passage information of the person and the face feature data of the person, the meta classification section 101 stores the information and the data in the database 15 as high accuracy metadata; upon reception of the color/shape feature data of the person, the meta classification section 101 stores the information and the data in the database 16 as low accuracy metadata. The metadata is thus classified and stored in the database 15 or 16, whereby it is made possible to first extract discontinuous passage points with respect to the time, of the person to be retrieved from the passage information of the person and at the same time, also extract the face feature data tied to the extracted passage points in the discrete retrieval section 103 and next extract a similar person from the cameras 11-1 to 11-5 using the color/shape feature data tied to the extracted face feature data as a key in the discrete candidate-to-candidate retrieval section 106, and it is made possible to switch a plurality ).  

	Regarding claim 13, the modification of Yoshio and SHIMADA teaches claimed invention substantially as claimed, and Yoshio further teaches the specific information is generated from an image in which the object is captured(Yoshio: [0067]; Using RFID readers, IC card readers, etc., as the readers 12-1 to 12-3, the passage of the person 20 is detected and passage information “name, time, reader name (location)” is output as metadata. The cameras 11-1, 11-2, and 11-5 are installed as cameras for detecting the face feature data of the person and the color/shape feature data of the dress, the cameras 11-3 and 11-4 are installed as cameras for detecting the color/shape of the dress of the person, and when the person is detected, person feature data “face feature data (or color/shape feature data of dress), time, camera name (location)” is output as metadata).  

	Regarding claim 14, Yoshio teaches a retrieval method comprising: searching a memory(Yoshio:[0060]; FIG. 1 is a block diagram to show the schematic configuration of a behavior history retrieval apparatus according to embodiment 1 of the invention. In FIG. 1, the behavior history retrieval apparatus according to the embodiment is made up of a plurality of cameras 11 for detecting a person, readers 12 for detecting the passage of a person, a meta storage server 13 for retrieving a person meeting the specified retrieval condition, a retrieval terminal 14 for specifying a retrieval ), 

which is configured to store object data in which specific information identifying an object is held in a corresponding manner with attribute information indicating at least one of timing and a position(Yoshio: [0068]; The person detected with the readers 12-1 to 12-3 and the cameras 11-1 to 11-5 can be tied using “name” among the readers 12-1 to 12-3. It can be tied by similarity calculation using “face feature data or color/shape feature data of dress” among the cameras 11-1 to 11-5. [0079]; Next, the dependence determination section 104 extracts the person passing at the same time as the person to be retrieved from the high accuracy database 15 using information of “time, reader name (location)” contained in each retrieval result for a plurality of retrieval results acquired in step S502 (step S503). [0082]; For example, assuming that time interval=300 seconds in FIG. 6, the time axis list of person D is created as two subtime axis lists of “first passage information and second passage information” and “seventh passage information.” Since person B and person C cannot be divided, “subtime axis list=time axis list.” In FIG. 6, readers (0), (1), (2), (3), (4), (5), and (6) are similar to the readers 12-1 to 1203 in FIG. 2. Others are also similar), 

for first object data containing specified specific information or similar information to the specified specific information(Yoshio: [0068]; The person detected with the readers 12-1 to 12-3 and the cameras 11-1to 11-5 can be tied using “name” among the readers 12-1 to 12-3. It can be tied by similarity calculation using 11-1 to 11-5. Mutual detected metadata can be tied using time/location correlation between “reader 12-1and camera 11-1,” between “reader 12-2 and camera 11-2,” and between “reader 12-3 and camera 11-5;” for example, in FIG. 3, a person with detected metadata duplicate with respect to the time can be tied as the same person {Examiner correlates this object data as a person with the same metadata being compared to a similar information stored with another reader and camera}); 

obtaining, from the memory, a plurality of pieces of second object data each of which contains attribute information identical or similar to the attribute information included in the first object data and each of which contains specific information different than the specific information included in the first object data (Yoshio: [0069]; Upon reception of the passage information of the person and the face feature data of the person, the meta classification section 101 stores the information and the data in the database 15 as high accuracy metadata; upon reception of the color/shape feature data of the person, the meta classification section 101 stores the information and the data in the database 16 as low accuracy metadata. The metadata is thus classified and stored in the database 15 or 16, whereby it is made possible to first extract discontinuous passage points with respect to the time, of the person to be retrieved from the passage information of the person and at the same time, also extract the face feature data tied to the extracted passage points in the discrete retrieval section 103 and next extract a similar person from the cameras 11-1 to 11-5 using the color/shape feature data tied to the extracted face feature data as a key in the discrete candidate-to-candidate retrieval section 106, and it is made possible to switch a plurality of pieces of metadata and investigate the behavior history of the person to be retrieved. [0082]; For example, assuming that time interval=300 seconds in FIG. 6, the time axis list of person D is created as two subtime axis lists of “first passage information and second passage information” and “seventh passage information.” Since person B and person C cannot be divided, “subtime axis list=time axis list.” In FIG. 6, readers (0), (1), (2), (3), (4), (5), and (6) are similar to the readers 12-1 to 1203 in FIG. 2. Others are also similar [0093]; Next, the query generation section 105 sets the condition (basic condition) for retrieving the person to be retrieved 20 from the low accuracy database 16 and the move path information (interpolation condition) of the person group passing in the predetermined time difference as a query (step S1005). Person identifier=“person to be retrieved,” retrieval range=“time, location” (the details of time, location are similar to those at step S1004) is specified as the basic condition {Examiner correlates the camera and reader from Fig. 2 and Fig.6 as showing capturing images from multiple locations for each object. For it to be similar there is an accuracy database in which is like threshold to determine the condition of how its capture and retrieve based on the person feature}); 

Yoshio does not explicitly teach classifying the obtained pieces of second object data into groups each of which includes the pieces of second object data having identicalness or similarity in the attribute information; selecting, without being specified by a user, a group based on a number of the pieces of second object data classified therein; obtaining the pieces of second object data included in the selected group; selecting one of the obtained pieces of second object data that is specified by the user; and searching the memory for third object data containing specific information identical or similar to the specific information included in the selected second object data.  

However, SHIMADA teaches classifying the obtained pieces of second object data into groups each of which includes the pieces of second object data having identicalness or similarity in the attribute information(SHIMADA: [0091]; In this way, when a group of nodes connecting at least one link and connecting at least one link between all the nodes is referred to as a “group”, in the illustrated example, the nodes Na, Nb, Nc, Nd , Ne, Nf, Ng, Nh as members (members), a first group G1, a node Ng, Nh, Ni, Nj as members, a node Na, Nk, Nl, Nm , Nn as members, and a fourth group G4 having nodes Nd, No, and Np as members. [0092]; Since each member of the first to fourth groups G1 to G4 is connected to each other by at least one link in the group, the members in the group have the number of links (that is, correlation). Value), and the degree is expressed as an intimate relationship (See also [0066] This correlation value represents the number of times the persons are photographed together in the images P1 to P5. In general, the higher the number of times, the higher the frequency of going out to a sightseeing spot, for example. Since it can be said that the degree of familiarity is high, the degree of familiarity between persons can be directly expressed by this correlation value (the number written in the square figure on each link);

 selecting, without being specified by a user, a group based on a number of the pieces of second object data classified therein (SHIMADA: [0097]-[0098]; When the list screen 29 is closed and the related photo display button 29f is pressed, thumbnails of all the images related to each member of the selected group are displayed as shown in the related photo list screen 27 of FIG. 7B, for example. It is displayed on the screen. Then, after selecting a group (step S43), it is determined whether or not to display thumbnails of all the images related to the members of the selected group (step S44). This determination is made based on whether or not the related photograph display button 29f on the group list screen 29 is pressed. [0100]; Therefore, if you want to see the photos of a specific group, you can display thumbnails of all the photos related to the members of the group by selecting the group and pressing the related photo display button 29f. [0102]; Numerical values described in parentheses of the first to fourth group nodes 30 to 33 indicate a degree of overall friendliness of members in the group (hereinafter, referred to as a group binding value). Is the sum of the" correlation values" between the members included in the group. [0104], “Although the order of display of the display areas 29a to 29d is not particularly mentioned, if the "group unity value" is displayed in descending order, it becomes easier to find a group with a higher degree of friendliness, An advanced image classification mechanism can be provided” {See [0066] This correlation value represents the number of times the persons are photographed together in the images P1 to P5. In general, the higher the number of times, the higher the frequency of going out to a sightseeing spot, for example. Since it can be said that the degree of familiarity is high, the degree of familiarity between persons can be directly expressed by this correlation value (the number written in the square figure on each link} {Examiner note that the applicant’s specify that SHIMADA does not teach “select, without being specified by a user, a group”, however examiner would like to point out that providing a way to select without the user’s input by doing it automatically to replace manual is not sufficient to distinguish over the prior art (See MPEP 2144.04 III.    AUTOMATING A MANUAL ACTIVITY In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art);

 obtaining the pieces of second object data included in the selected group; selecting one of the obtained pieces of second object data that is specified by the user(SHIMADA: [0100]; Therefore, if you want to see the photos of a specific group, you can display thumbnails of all the photos related to the members of the group by selecting the group and pressing the related photo display button 29f. Can be made. Further, if desired, an original image of an arbitrary thumbnail can be enlarged and displayed. Therefore, it is possible to display a list of photos for each group from a large number of images in which people are photographed, and to provide a more sophisticated image classification mechanism {See also Shimada [0073], “Further, when the related photo display button 26b is pressed, a related photo list screen 27 related to the selected face photo outlined in black is displayed. If the face photo currently selected on the registered face photo list screen 26 is the face photo 24a of the person A, the related photo list screen 27 displays thumbnails of all images related to the person A. That is, taking the above-described images P1 to P5 as an example, among these images P1 to P5, the images related to the person A are P1, P2, P4, and P5. Therefore, these four images P1, P2, P4 and P5 thumbnails are displayed”.

    PNG
    media_image1.png
    524
    282
    media_image1.png
    Greyscale
}); and

 searching the memory for third object data containing specific information identical or similar to the specific information included in the selected second object data(SHIMADA: [0104]; By using such a “group unity value” in the first aspect, it is possible to realize a more advanced image classification. For example, the group list screen 29 (see FIG. 10) in the first aspect simply has display areas 29a to 29d for the groups G1 to G4, and the groups G1 to G4 are not limited to the display areas 29a to 29d. Although the display order of the display areas 29a to 29d was not particularly mentioned, if the display is made in order from the higher “group unity value”, it becomes easier to find a group with a higher degree of familiarity. [0112]; degree of closeness between persons based on the number of persons (number of persons) reflected in one photograph. In (a), two examples of a group photo 46 of a large number of people and a group photo 47 of only two people are shown. Comparing these two examples of group photographs 46 and 47, it can be said that the degree of friendliness between the persons shown in the group photograph 47 of only two persons is higher).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include a searching unit that is configured to search a memory unit that stores object that contains corresponding manner with attribute information indicate the timing and position similar to specific information, a obtaining information in which obtains information from the memory that contains the attribute information identical to the attribute information that include the object data as taught by Yoshio to further include classify the obtained pieces of object data into groups which includes data having identicalness or similarity in the attribute information and obtain the pieces of object data included in a group to search the memory for third object data containing specific information identical or similar to the selected object data as taught by SHIMADA. The modification to do so would provide better results in improving the accuracy of retrieving data by incorporating attributes to provide a match link according to correlation value.
	Regarding claim 15, Yoshio teaches a retrieval system comprising: an information processing device(Yoshio:[0060]; In FIG. 1, the behavior history retrieval apparatus according to the embodiment is made up of a plurality of cameras 11 for detecting a person, readers 12 for detecting the passage of a person, a meta storage server 13 for retrieving a person meeting the specified retrieval condition, a retrieval terminal 14 for specifying a retrieval condition for the meta storage server 13 and executing retrieval, and databases 15 and 16 for storing person information detected by the camera 11 and the reader 12); and 

a retrieval device, wherein the information processing device includes one or more hardware processors configured to transmit object data in which specific information identifying an object is held in a corresponding manner with attribute information indicating at least one of timing and a position, and the retrieval device includes one or more hardware processors configured to: search a memory(Yoshio:[0060]; FIG. 1 is a block diagram to show the schematic configuration of a behavior history retrieval apparatus according to embodiment 1 of the invention. In FIG. 1, the behavior history retrieval apparatus according to the embodiment is made up of a plurality of cameras 11 for detecting a person, readers 12 for detecting the passage of a person, a meta storage server 13 for retrieving a person meeting the specified retrieval condition, a retrieval terminal 14 for specifying a retrieval condition for the meta storage server 13 and executing retrieval, and databases 15 and 16 for storing person information detected by the camera 11 and the reader 12),

 which is configured to store the object data, for first object data containing specified specific information or similar information to the specified specific information(Yoshio: [0068]; The person detected with the readers 12-1 to 12-3 and the cameras 11-1to 11-5 can be tied using “name” among the readers 12-1 to 12-3. It can be tied by similarity calculation using “face feature data or color/shape feature data of dress” among the cameras 11-1 to 11-5. Mutual detected metadata can be tied using time/location correlation between “reader 12-1and camera 11-1,” between “reader 12-2 and camera 11-2,” and between “reader 12-3 and camera 11-5;” for example, in FIG. 3, a person with detected metadata duplicate with respect to the time can be tied as the same person {Examiner correlates this object data as a person with the same metadata being compared to a similar information stored with another reader and camera}), 

obtain, from the memory, a plurality of sets of second object data each of which contains attribute information identical or similar to the attribute information included in the first object data and each of which contains specific information different than specific information included in the first object data (Yoshio:[0093]; Next, the query generation section 105 sets the condition (basic condition) for retrieving the person to be retrieved 20 from the low accuracy database 16 and the move path information (interpolation condition) of the person group passing in the predetermined time difference as a query (step S1005). Person identifier=“person to be retrieved,” retrieval range=“time, location” (the details of time, location are similar to those at step S1004) is specified as the basic condition).

Yoshio does not explicitly teach classify the obtained pieces of second object data into groups each of which includes the pieces of second object data having identicalness or similarity in the entry information, select, without being specified by a user, a group based on a number of the pieces of second object data classified therein; obtain the pieces of second object data included in the selected group, select one of the obtained pieces of second object data that is specified by the user, and search the memory for third object data containing specific information identical or similar to the specific information included in the selected second object data serving as the specified specific information.  

However, SHIMADA teaches classify the obtained pieces of second object data into groups each of which includes the pieces of second object data having identicalness or similarity in the entry information(SHIMADA: [0091]; In this way, when a group of nodes connecting at least one link and connecting at least one link between all the nodes is referred to as a “group”, in the illustrated example, the nodes Na, Nb, Nc, Nd , Ne, Nf, Ng, Nh as members (members), a first group G1, a node Ng, Nh, Ni, Nj as members, a node Na, Nk, Nl, Nm , Nn as members, and a fourth group G4 having nodes Nd, No, and Np as members. [0092]; Since each member of the first to fourth groups G1 to G4 is connected to each other by at least one link in the group, the members in the group have the number of links (that is, correlation). Value), and the degree is expressed as an intimate relationship (See also [0066] This correlation value represents the number of times the persons are photographed together in the images P1 to P5. In general, the higher the number of times, the higher the frequency of going degree of familiarity is high, the degree of familiarity between persons can be directly expressed by this correlation value (the number written in the square figure on each link)), 

select, without being specified by a user, a group based on a number of the pieces of second object data classified therein(SHIMADA: [0097]-[0098]; When the list screen 29 is closed and the related photo display button 29f is pressed, thumbnails of all the images related to each member of the selected group are displayed as shown in the related photo list screen 27 of FIG. 7B, for example. It is displayed on the screen. Then, after selecting a group (step S43), it is determined whether or not to display thumbnails of all the images related to the members of the selected group (step S44). This determination is made based on whether or not the related photograph display button 29f on the group list screen 29 is pressed. [0100]; Therefore, if you want to see the photos of a specific group, you can display thumbnails of all the photos related to the members of the group by selecting the group and pressing the related photo display button 29f. [0102]; Numerical values described in parentheses of the first to fourth group nodes 30 to 33 indicate a degree of overall friendliness of members in the group (hereinafter, referred to as a group binding value). Is the sum of the" correlation values" between the members included in the group. [0104], “Although the order of display of the display areas 29a to 29d is not particularly mentioned, if the "group unity value" is displayed in descending order, it becomes easier to find a group with a higher degree of friendliness, An advanced image classification mechanism can be provided” {See [0066] This correlation value represents the number of times the persons are photographed together in the images P1 to P5. In general, the higher the number of times, the higher the frequency of going out to a sightseeing spot, for example. Since it can be said that the degree of familiarity is high, the degree of familiarity between persons can be directly expressed by this correlation value (the number written in the square figure on each link} {Examiner note that the applicant’s specify that SHIMADA does not teach “select, without being specified by a user, a group”, however examiner would like to point out that providing a way to select without the user’s input by doing it automatically to replace manual is not sufficient to distinguish over the prior art (See MPEP 2144.04 III.    AUTOMATING A MANUAL ACTIVITY In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art); 

obtain the pieces of second object data included in the selected group, select one of the obtained pieces of second object data that is specified by the user(SHIMADA: [0100]; Therefore, if you want to see the photos of a specific group, you can display thumbnails of all the photos related to the members of the group by selecting the group and pressing the related photo display button 29f. Can be made. Further, if desired, an original image of an arbitrary thumbnail can be enlarged and ach group from a large number of images in which people are photographed, and to provide a more sophisticated image classification mechanism {See also Shimada [0073], “Further, when the related photo display button 26b is pressed, a related photo list screen 27 related to the selected face photo outlined in black is displayed. If the face photo currently selected on the registered face photo list screen 26 is the face photo 24a of the person A, the related photo list screen 27 displays thumbnails of all images related to the person A. That is, taking the above-described images P1 to P5 as an example, among these images P1 to P5, the images related to the person A are P1, P2, P4, and P5. Therefore, these four images P1, P2, P4 and P5 thumbnails are displayed”.

    PNG
    media_image1.png
    524
    282
    media_image1.png
    Greyscale
}), and 

search the memory for third object data containing specific information identical or similar to the specific information included in the selected second object data serving as the specified specific information(SHIMADA: [0104]; By using such a “group unity value” in the first aspect, it is possible to realize a more advanced image classification. For example, the group list screen 29 (see FIG. 10) in the first aspect simply has display areas 29a to 29d for the groups G1 to G4, and the groups G1 to G4 are not limited to the display areas 29a to 29d. Although the display order of the display areas 29a to 29d was not particularly mentioned, if the display is made in order from the higher “group unity value”, it becomes easier to find a group with a higher degree of familiarity. [0112]; degree of closeness between persons based on the number of persons (number of persons) reflected in one photograph. In (a), two examples of a group photo 46 of a large number of people and a group photo 47 of only two people are shown. Comparing these two examples of group photographs 46 and 47, it can be said that the degree of friendliness between the persons shown in the group photograph 47 of only two persons is higher).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include a searching unit that is configured to search a memory unit that stores object that contains corresponding manner with attribute information indicate the timing and position similar to specific information, a obtaining information in which obtains information from the memory that contains the attribute information identical to the attribute information that include the object data as taught by Yoshio to further include classify the obtained pieces of object data into groups which includes data having identicalness or similarity in the attribute information and obtain the pieces of object data included in a group to search the memory for third object data containing specific information identical or similar to the selected object data as taught by SHIMADA. The modification to do so would provide better results in improving the accuracy of retrieving data by incorporating attributes to provide a match link according to correlation value.
Regarding claim 17, the modification of Yoshio and SHIMADA teaches claimed invention substantially as claimed, and SHIMADA further teaches wherein the one or more hardware processors are configured to: display the obtained pieces of second object data(SHIMADA :[0094]; In addition, some members of the first to fourth groups G1 to G4 are also members of a plurality of groups. For example, the member Na of the first group G1 is also a member of the third group G3. Similarly, the members Ng and Nh of the first group G1 are also members of the second group G2. [0097]; When the list screen 29 is closed and the related photo display button 29f is pressed, thumbnails of all the images related to each member of the selected group are displayed as shown in the related photo list screen 27 of FIG. 7B, for example. It is displayed on the screen); and
 select one second object data that is specified from the displayed pieces of second object data(SHIMADA: [0092]; Since each member of the first to fourth groups G1 to G4 is connected to each other by at least one link in the group, the members in the group have the number of links (that is, correlation). Value), and the degree is expressed as an intimate relationship. [0100]; Therefore, if you want to see the photos of a specific group, you can display thumbnails of all the photos related to the members of the group by selecting the group and pressing the related photo display button 29f. Can be made. Further, if desired, an original image of an arbitrary thumbnail can be enlarged and displayed. Therefore, it is possible to display a list of photos for each group from a large number of images in which people are photographed, and to provide a more sophisticated image classification mechanism).

Claims 2-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2010/0318566 issued to Yoshio et al. (hereinafter as "Yoshio") in view of J.P Patent Application Publication 2008/071112A issued to Shimada Keisuke (hereinafter as "Shimada") in further view of U.S Patent Application Publication 2008/0052126 issued to Sasai et al. (hereinafter as "Sasai").

Regarding claim 2, the modification of Yoshio and SHIMADA teaches claimed invention substantially as claimed, however the modification of Yoshio and SHIMADA does not explicitly teach wherein the specific information represents identification information identifying the object, and the one or more hardware processors are configured to search for first object data containing identification information identical to specified identification information.

Sasai teaches wherein the specific information represents identification information identifying the object(Sasai:[0134]; In step ST1, the data reading unit ), and 

the one or more hardware processors are configured to search for first object data containing identification information identical to specified identification information(Sasai:[0217]; In the case where the command “selection of attributes used and retrieval of similar image” in the list CL1 is designated, a setting screen for customizing search parameters as shown in FIG. 24 is displayed in the right-half display area RH of the image display screen 401).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include a searching unit that is configured to search a memory unit that stores object that contains corresponding manner with attribute information indicate the timing and position similar to specific information, a obtaining information in which obtains information from the memory that contains the attribute information identical to the attribute information that include the object data as taught by Yoshio to further include classify the obtained pieces of object data into groups which includes data having identicalness or similarity in the attribute information and obtain the pieces of object data included in a group to search the memory for third object data containing specific information identical or similar to the selected object data as taught by SHIMADA to further include to search for first object data containing identification information identical to specified identification information as taught by Sasai. The modification to do so would provide better results in improving the accuracy of retrieving data by incorporating attributes to provide a matching (Sasai: [0245]; By also including attribute information of a DICOM attribute or the like originally added to image data into the metadata, the retrieval precision can be further improved).
	Regarding claim 3, the modification of Yoshio and SHIMADA teaches claimed invention substantially as claimed, however the modification of Yoshio and SHIMADA does not explicitly teach wherein the specific information represents feature information indicating a feature of the object, and the one or more hardware processors are configured to search for first object data containing feature information identical or similar to specified feature information.

	Sasai teaches wherein the specific information represents feature information indicating a feature of the object(Sasai:[0081]; The data reading unit 121 reads, from the diagnosis information DB 210, report data with an image, attribute information corresponding to image data of the report data with an image, and test list information), and

 the one or more hardware processors are configured to search for first object data containing feature information identical or similar to specified feature information(Sasai: [0281]; After designating the search conditions, when the user adjusts the mouse pointer MP on the search button SB2 and performs depressing operation (left click), the structured DB 213 is searched and one or more pieces of single report structured data to which attribute values completely or partly matching the designated search conditions are given is detected).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include a searching unit that is configured to search a memory unit that stores object that contains corresponding manner with attribute information indicate the timing and position similar to specific information, a obtaining information in which obtains information from the memory that contains the attribute information identical to the attribute information that include the object data as taught by Yoshio to further include classify the obtained pieces of object data into groups which includes data having identicalness or similarity in the attribute information and obtain the pieces of object data included in a group to search the memory for third object data containing specific information identical or similar to the selected object data as taught by SHIMADA to further include to search for first object data containing identification information identical to specified identification information as taught by Sasai. The modification to do so would provide better results in improving the accuracy of retrieving data by incorporating attributes to provide a matching (Sasai: [0245]; By also including attribute information of a DICOM attribute or the like originally added to image data into the metadata, the retrieval precision can be further improved).
	Regarding claim 16, the modification of Yoshio and SHIMADA teaches claimed invention substantially as claimed, however the modification of Yoshio and SHIMADA does not explicitly teach wherein the one or more hardware processors are configured to select one specified second object data from among the plurality of pieces of second object data.

	Sasai teaches wherein the one or more hardware processors are configured to select one specified second object data from among the plurality of pieces of second object data(Sasai: [0200]; The command list CL1 includes a plurality of commands including four commands of “retrieval of similar image”, “selection of attributes used and retrieval of similar image”, “display of the detailed attribute of image”, and “display of history”.[0202]; when “retrieval of similar image” is designated, one or more images displayed in the area LH are designated as images as reference of retrieval (hereinafter, also called “retrieval reference image(s)”). That is, data of the retrieval reference image (retrieval reference image data) is designated. [0217]; In the case where the command “selection of attributes used and retrieval of similar image” in the list CL1 is designated, a setting screen for customizing search parameters as shown in FIG. 24 is displayed in the right-half display area RH of the image display screen 401).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include a searching unit that is configured to search a memory unit that stores object that contains corresponding manner with attribute information indicate the timing and position similar to specific information, a obtaining information in which obtains information from the memory that contains the attribute information identical to the attribute information that include the object data as taught by Yoshio to further include classify the obtained pieces of object data into groups which includes data having identicalness or similarity in the attribute information and obtain the pieces of object data included in a group to search the memory for third object data containing specific information identical or similar to the selected object data as taught by SHIMADA to further include to search for first object data containing identification information identical to specified identification information as taught by Sasai. The modification to do so would provide better results in improving the accuracy of retrieving data by incorporating attributes to provide a matching (Sasai: [0245]; By also including attribute information of a DICOM attribute or the like originally added to image data into the metadata, the retrieval precision can be further improved).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  U.S Patent Application Publication 2010/0318566 issued to Yoshio et al. (hereinafter as "Yoshio") in view of J.P Patent Application Publication 2008/071112A issued to Shimada Keisuke (hereinafter as "Shimada") in further view of U.S Patent Application Publication 2008/0304706 issued to Akisada (hereinafter as "Akisada").

Regarding claim 12, the modification of Yoshio and SHIMADA teaches claimed invention substantially as claimed, however the modification of Yoshio and SHIMADA wherein the attribute information contains a position of an object, and the one or more hardware processors are configured to display, on a map corresponding to the position included in the first object data, information indicating a first object identified by the specific information included in the first object data, and display, on a map corresponding to the position included in the second object data, information indicating a second object identified by the specific information included in the second object data.

	AKISADA teaches wherein the attribute information contains a position of an object (AKISADA:[0247]-[0248]; The GUI rendering data 801 includes the moving object number Nobj, moving object rendering data Obj(i), the video type, an automatic reproduction flag, a reproduction target moving object ID, and a reproduction position pointer variable tp. Each piece of moving object rendering data Obj(i) 802 holds rendering data for each moving object, and thus includes the moving object ID, a selection flag, a location information table PTab(i) 803, and a reproduction period table STab(i) 804 {See Fig. 8A that includes coordinate data for the moving object}), and

the one or more hardware processors are configured to display, on a map corresponding to the position included in the first object data, information indicating a first object identified by the specific information included in the first object data(AKISADA: [0345]; The icons, trajectories, and capturing histories of moving objects are rendered in appropriate positions on the three-dimensional monitored space map based on the location information, capturing history information, and the like of the moving object acquired from the actual monitored space. The viewing position, direction, and so on are then varied by performing perspective conversion (moving the point of view, rotation, pan, tilt, zoom)), and 

display, on a map corresponding to the position included in the second object data, information indicating a second object identified by the specific information included in the second object data(AKISADA: [0345]; The icons, trajectories, and capturing histories of moving objects are rendered in appropriate positions on the three-dimensional monitored space map based on the location information, capturing history information, and the like of the moving object acquired from the actual monitored space. The viewing position, direction, and so on are then varied by performing perspective conversion (moving the point of view, rotation, pan, tilt, zoom)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include a searching unit that is configured to search a memory unit that stores object that contains corresponding manner with attribute information indicate the timing and position similar to specific information, a obtaining information in which obtains information from the memory that contains the attribute information identical to the attribute information that include the object data as taught by Yoshio to further include classify the obtained pieces of object data into groups which includes data having identicalness or similarity in the attribute information and obtain the pieces of object data included in a group to search the memory for third object data containing specific information identical or similar to the selected object data as taught by SHIMADA to further include attribute information that contains position of an object and the retrieval device further includes a display control unit configured to display on a map as taught by AKISADA. The modification to do so would provide better results in improving the accuracy of retrieving data by incorporating a map to provide a variety of choices to increase the precision (Akisada:[0345]; making it possible to clearly check the paths of movement of the moving objects at the time at which they were captured, from a variety of angles).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2011/0058028 issued Yasuo Sakai (hereinafter as “Sakai”) teaches storing person relationship information that represents between the multiple people by determining the relationship between the multiple people detected by the image.
U.S Patent Application Publication 2007/0174272 issued to Carter et al. (hereinafter as “Carter”) teaches a group facial recognition that includes target extractor to extract the target images from the scene image and comparing the target image to a database of known identities and allocating classification to specific identities for the target image. 
U.S Patent Application Publication 2010/0250601 issued to Takata et al. (hereinafter as “Takata”) teaches an image search device in which include 
U.S Patent Application Publication 2014/0205158 issued to FUKAZAWA et al. (hereinafter as “FUKAZAWA”) teaches a grouping that detect a part of an object from content and perform grouping of each object and display a correlation between the object based on the degree. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

2/26/2021
/ANDREW N HO/Examiner
Art Unit 2162